Citation Nr: 0606280	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-16 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals, right knee injury with mild 
meniscal tear.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease, cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1984 to July 1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from August 2001 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

In July 2004, the Board remanded the matters for additional 
evidentiary development.


FINDINGS OF FACT

1.  The available evidence demonstrates that the veteran's 
residuals, right knee injury with mild meniscal tear, are 
manifested by audible popping and very marked crepitus over 
the anterolateral aspect of the joint retropatellar area, 
particularly as full flexion approached.  Range of motion is 
better than normal.  There is no effusion, tenderness, 
instability or muscle atrophy.  

2.  The available evidence demonstrates that the veteran's 
degenerative joint disease, cervical spine, is manifested by 
subjective complaints of pain, spasm, and functional loss; 
objective findings consist of some limitation of motion and 
X-ray findings of an osteophyte, but no spasm or neurologic 
deficits.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals, right knee injury with mild meniscal 
tear, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.655, 4.14, 4.40, 4.45, 4.59, 
4.68, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for a cervical spine disability have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.   §§ 3.321, 
3.655, 4.40, 4.45, 4.59, 4.71 a, Diagnostic Code 5290 (2002) 
and (2004) (effective September 23, 2002); 68 Fed. Reg. 
51,454 (Aug. 27, 2003); 69 Fed. Reg. 32,449, 32,450 (June 10, 
2004) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a July 2004 letter that notified the veteran of 
any information and evidence needed to substantiate and 
complete the claim.  38 U.S.C.A. § 5103(a);    38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letter instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  Id.   In this case, 
an application was received in January 2001.   Thereafter, 
the RO provided notice in July 2004.  Additionally, the 
veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Michael Epstein, M.D.; and VA 
examination reports dated in May 2001 and May 2002.  

In February 2005, the veteran was scheduled for VA 
examinations to assess the current severity of his right knee 
and cervical spine disabilities; however, he failed to 
report.  The Board notes that the veteran nor his 
representative have submitted good cause for not presenting 
for the VA examinations and they have not requested to be 
rescheduled.  Individuals for whom an examination has been 
scheduled are required to report for the examination.  See 38 
C.F.R. § 3.326(a) (2005).  Pursuant to 38 C.F.R. § 3.655 
(2005), when entitlement to a benefit cannot be established 
or confirmed without a current VA examination or re-
examination and a claimant, without good cause, fails to 
report for such examination or re-examination and the 
examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Laws and Regulations

Disability ratings are based on average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  The average impairment as set 
forth in the VA Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Generally, the degree of disability 
specified is considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability.  
Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide 
separate ratings for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.25 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.

More recently, the Court held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

II. Analysis

1.  Right Knee 
VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2005 (September 17, 2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.  

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).

The veteran's service-connected residuals, right knee injury 
with mild meniscal tear, have been rated as 10 percent 
disabling, under Diagnostic Code 5260 for limitation of 
flexion.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  Thus, in accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.  Unfortunately, the evidence does 
not support the assignment of a rating in excess of 10 
percent based on limited and painful motion.

In May 2001, the veteran submitted to a VA examination.  The 
veteran exhibited better than normal range of motion.  Range 
of motion was from 0 to 143 degrees and there was no effusion 
or tenderness.  Additionally, there was no instability or 
muscle atrophy.  With range of motion, particularly as full 
flexion approached, there was an audible popping and very 
marked crepitus over the anterolateral aspect of the joint 
retropatellar area.  X-ray demonstrated intact osseous 
structures and preserved joint spaces.  There was 
calcification along the medical aspect of the superior medial 
femoral condyle. 

Prior to the initiation of the claim, VA treatment records 
noted complaints of right knee pain, stiffness, locking and 
giving away; however, the VA treatment records from 1990 to 
2003 are silent as to treatment or complaints pertaining to 
his right knee disability.  

Based on such evidence, the Board finds that the veteran's 
right knee disability is not so severe such as to warrant 
even a compensable rating.  The veteran exhibited better than 
normal range of motion upon examination in May 2001 and VA 
treatment records are silent as to treatment for his service-
connected right knee disability.  Although the veteran did 
not exhibit any limitation of motion, the RO assigned a 10 
percent disability evaluation because there was audible 
crepitus and marked crepitus when approaching full flexion.  
Accordingly, the initial 10 percent disability evaluation 
assigned under the provisions of Diagnostic Code 5260 for 
limitation of flexion will remain in effect.

The Board has also considered whether the veteran is entitled 
to a separate disability rating under any other applicable 
Diagnostic Code.  Diagnostic Code 5261 is not for application 
because the aforementioned examination did not document any 
limitation of extension.  Diagnostic Code 5257 is also not 
applicable because the examination did not note any recurrent 
subluxation or lateral instability.  

In conclusion, the Board finds that the currently assigned 
initial evaluation of 10 percent for residuals, right knee 
injury with mild meniscal tear, is appropriate.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his knee disabilities.  
There is no indication that his knee disability, in and of 
itself, is productive of marked interference with employment, 
necessitates frequent hospitalization, or that the 
manifestations associated with the disability are unusual or 
exceptional.  Thus, referral for consideration of 
extraschedular rating is not warranted.


2. Cervical Spine
The veteran's cervical spine disability was originally 
evaluated by the RO under Diagnostic Codes 5010-5290.  A 10 
percent rating was assigned.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint(s) involved.  Limitation of motion of 
the cervical spine is evaluated under Diagnostic Code 5290, 
where a 10 percent rating was assignable for slight 
limitation of motion of the cervical spine, a 20 percent 
evaluation was warranted for moderate limitation of motion of 
the cervical spine, and a 30 percent rating was warranted for 
severe limitation of motion of the cervical spine.

The Board has considered evaluating the veteran's cervical 
spine disability under a different diagnostic code.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992). 

The Board notes that during the course of this appeal, VA has 
revised the criteria for evaluating disabilities of the 
spine, including both the lumbar and cervical segments of the 
spine.  The RO has considered the veteran's claims under both 
the old and amended criteria.  Taking these factors into 
consideration, the Board will proceed with consideration of 
this appeal, applying the version of the criteria which is 
more favorable to the veteran, subject to the effective date 
limitations set forth at VA O.G.C. Prec. Op. No. 3-2000 (Apr. 
10, 2000), 65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.   § 4.71a).  
A General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The regulations for rating intervertebral disc syndrome were 
also revised during the course of this appeal.  Under the 
rating criteria in effect prior to September 23, 2002, a zero 
percent rating was assigned for postoperative intervertebral 
disc syndrome, cured.  A 10 percent rating was assigned for 
mild intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, and a 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
maximum 60 percent rating was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R.   § 4.71a, 
Diagnostic Code 5293 (2002).

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2005).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

As an initial matter, the Board finds that the Diagnostic 
Codes pertaining to limitation of motion are the most 
appropriate schedular criteria for evaluating the veteran's 
cervical spine disability.  Tedeschi, 7 Vet. App. at 414.  In 
that regard, there is no objective medical evidence to 
establish that the veteran has sustained a cervical fracture, 
has ankylosis of the cervical spine, or other findings to 
establish that any other diagnostic code used to evaluate 
cervical spine disability is applicable.  See e.g. 38 C.F.R. 
4.71a, Diagnostic Codes 5285-5287 (2002).  Also, there is no 
clinical evidence of cervical disc herniation, nerve root 
compression, neuroforaminal stenosis, or cervical spinal 
stenosis, much less one which is service-connected and 
results in at least a moderate disability.  See 38 C.F.R. 
4.71a, Diagnostic Code 5293 (2002) and 5293 (2005).

After reviewing the evidence of record, the Board finds that 
the criteria for a rating in excess of 10 percent have not 
been met under either version of the Rating Schedule.  In 
that regard, a July 2000 statement from Dr. Epstein noted a 
history of a neck injury and congenitally fused vertebrae; 
however, there was no evidence of radiculopathy.  An 
associated MRI, demonstrated C5-6 mild spondylotic changes 
without definitive involvement of the spinal cord or existing 
nerve roots and congenital blocked vertebra at C6-7 with 
remote mild compression deformity at C5.  
Additionally, upon VA medical examination in May 2002, the 
examiner noted no pain on motion, tenderness, or muscle 
spasm.  Flexion was to 35 degrees and extension was to 20 
degrees.  Lateral rotation was to 80 degrees, bilaterally.  
Lateral flexion was to 70 degrees, bilaterally.  X-ray views 
of the cervical spine demonstrated a congential fusion of the 
C6 and C7.  There was disc space narrowing at C5-C6 and there 
was osteophyte impingement on the intervertebral foramina on 
the right at C3-C4 and C5-C6.  The spinous processes were 
intact and the retropharyngeal soft tissues were normal.  

VA treatment records solely noted complaints of neck pain.  
In May 2003, the veteran presented for an MRI.  The 
impression was mild degenerative changes accompanied by 
osteophytic lipping and partial loss of actual height of the 
C-5 vertebral body.  There was fusion at C6-7 and the 
transaxial images demonstrated various levels of thinning 
cerebrospinal fluid.  There was no gross evidence of 
herniation of disc.  

In conclusion, the veteran's cervical spine disability is 
manifested by mild limitation of motion.  There is no 
evidence of radiculopathy, spasms, or neurological deficits.  
In view of the foregoing, the Board finds that the criteria 
for an evaluation in excess of 10 percent have not been met.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, but notes that the probative evidence of record shows 
that veteran's service-connected symptomatology does not 
include painful or limited motion.  The Board has considered 
whether the veteran's subjective claims of pain and 
disability, in and of themselves, would warrant a rating in 
excess of 10 percent; however, the record contains no 
probative evidence of any objective findings such as 
weakness, muscle atrophy, or other evidence of disuse.  Thus, 
the Board finds no basis for the assignment of a rating in 
excess of 10 percent under 38 C.F.R. §§ 4.40, 4.45, and 4.59.

In conclusion, the Board finds that the criteria for a rating 
in excess of 10 percent for a degenerative joint disease, 
cervical spine, have not been met.  Where, as here, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application. 38 U.S.C.A. 
§ 5107(b)(West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

An initial disability rating in excess of 10 percent for 
residuals, right knee injury with mild meniscal tear, is 
denied.

An initial disability rating in excess of 10 percent for 
degenerative joint disease, cervical spine, is denied.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


